Citation Nr: 0719031	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-37 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


WITNESSES AT HEARING ON APPEAL

The appellant and her children 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  
He died on May [redacted], 2002.  The appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2002, due to arteriosclerotic 
cardiovascular disease.  

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), which 
was evaluated as 100 percent disabling, effective May 28, 
1997.  

3.  The veteran's cause of death is not related to his 
military service or service connected disability.  

4.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge form military 
service and for at least five years immediately preceding his 
death.  




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.310, 3.312 (2006).  

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.22 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an August 
2002 letter to the appellant from the RO specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection for the cause of the veteran's death, and of the 
division of responsibility between the appellant and the VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of this 
letter by: (1) informing the claimant about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing her about the information and 
evidence VA would seek to provide; (3) informing her about 
the information and evidence she was expected to provide; and 
(4) requesting her to provide any information or evidence in 
her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, Social Security Administration (SSA) records, VA 
examination reports, and statements and testimony from the 
appellant and her children.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the appellant.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Cause of Death

The appellant claims that her husband's service-connected 
PTSD caused or contributed his death.  Specifically, it is 
asserted that he was unwilling to seek medical attention as 
he believed that his life was certain to be shortened by his 
PTSD anyway.  At a March 2004 hearing, the appellant and 
other family members testified that he was ill for several 
weeks before his death, but he refused to seek medical 
attention.  

In support of her position, the appellant submitted a 
statement by a social worker at the Vet Center in Manchester, 
New Hampshire.  The social worker noted that the veteran was 
in treatment at that facility from January 1985 until his 
death.  His diagnosis was chronic and severe PTSD.  The 
social worker opined that the veteran's PTSD impacted heavily 
on his physical health.  He was overweight due to attempts to 
use food to soothe himself.  His level of anxiety, agitation 
and depression were unremitting.  He had feelings of self 
loathing and survivor guilt which impacted on his ability to 
follow through on self care "which could very well have 
prevented the massive heart attack which killed him."  She 
added that his level of PTSD related depression was a 
significant factor in his inability to follow through on 
medical care or an exercise program.  The social worker added 
that in her opinion the veteran's PTSD had a major impact on 
his physical health and well being and therefore was the 
major contributing factor in his untimely death in May 2002.  

The veteran died in May 2002.  The death certificate shows 
the cause of death as arteriosclerotic cardiovascular 
disease.  At the time of the veteran's death, his only 
service-connected condition was his PTSD for which a 100 
percent rating, effective from May 28, 1997.  

In a claim for service connection for cause of the veteran's 
death, evidence must be presented that links the fatal 
disease to a period of military service or to an already 
service-connected disability.  See 38 U.S.C.A. § 1110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2006).  
Evidence must be presented showing that a service-connected 
disability was either the principal or contributory cause of 
death.  A service-connected disability is the principal cause 
of death when that disability, either singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death must be causally connected to 
death and must have substantially or materially contributed 
to death; combined to cause death; or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre- 
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
heart disease, to include arteriosclerotic cardiovascular 
disease, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309(a) (2006).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  Initially, it is noted that the service medical 
records are negative for any cardiovascular disease.  
Postservice records do not reflect the onset of any 
cardiovascular disease until the time of the veteran's death.  
(The appellant has testified that he died suddenly.)  This 
includes a VA examination report from March 1999.  At that 
time, cardiovascular examination was normal.  Also considered 
was a 2002 psychiatric examination as submitted by the SSA 
which indicated that veteran had unfulfilled expectations of 
himself and a significant degree of anxiety and depression.  
The Board notes that this evaluation was conducted 
approximately seven weeks prior to the veteran's death, and 
he indicated that he had no other physical problems.  

Thus, the first showing of heart problems was in 2002 at the 
time of death, which is decades following the veteran's 
service and is evidence against a relationship to service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  There is no competent evidence, 
nor does the appellant allege, that heart disease was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

VA obtained a medical opinion regarding the effect the 
veteran's service-connected PTSD on his death.  In the 
November 2004 opinion, a VA physician stated he had had an 
opportunity to thoroughly review the claims file.  He noted 
that when the veteran was examined in 1999, he was 5'10" and 
weighed 262 pounds.  This indicated that he was significantly 
obese which was a predisposing cause for arteriosclerotic 
disease and coronary artery disease.  The examiner also noted 
that obesity is not the result of PTSD.  He added that while 
it may be present in individuals with PTSD, it is not a 
related condition.  

The VA examiner also noted that failure to pursue 
consultation for vague symptoms was a common problem that 
beset many patients and was not related to psychological 
conditions.  The physician added that there was no evidence 
that the veteran's PTSD contributed materially or 
substantially to the veteran's death.  He opined that the 
veteran's death was not caused by nor the result of PTSD.  

Again, as stated above, the appellant has submitted 
documentation which alludes to a relationship between PTSD 
and the veteran's heart problems, but it is noted that the 
social worker is not a physician.  While the social worker's 
opinions as to etiology of the veteran's death have been 
considered, there is no evidence of record that she (or the 
surviving spouse or her children) have specialized medical 
knowledge to be competent to offer medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board finds the VA medical professional's review of the 
entire claims file to be much more probative that the social 
worker's opinion.  In this regard, it is noted that it is the 
Board's responsibility to weigh the credibility and probative 
value of all of the evidence and, in so doing, the Board may 
accept one medical opinion and reject others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  It is also the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  For rationale 
for his opinions, the VA examiner stated that the veteran's 
obesity was a predisposing cause for arteriosclerotic 
cardiovascular disease.  It was also noted that obesity is 
not the result of PTSD and that while it may be present in 
individuals with PTSD, it is not a related condition.  
Accordingly, the Board has accorded greater evidentiary 
weight to the VA specialist who reviewed the record, to 
include all the private and VA treatment records, the 
statements and testimony of record, and concluded that the 
veteran's psychiatric condition did not contribute 
substantially or materially to the veteran's death.  

In sum, there is no competent evidence that the veteran's 
service-connected PTSD contributed substantially or 
materially to the veteran's death, that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  Additionally, there is no competent evidence that 
the causes of the veteran's death were related to service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

DIC under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2006), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  As reported earlier, at the time of his death, 
service connection had been established for PTSD, rated as 
100 percent disabling from May 28, 1997.  These conditions 
were not rated at 100 percent for ten years prior to his 
death; nor was he continuously rated as totally disabled for 
the five-year period after his discharge form service, and he 
was never a prisoner of war.  As such, the appellant does not 
meet the requirements to receive DIC benefits as a result of 
his death.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


